DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in this Application. 
Applicant’s election without traverse in the correspondence of 17 February 2021 in regard to the species elections of: Compound A (the right most structure of Claim 1), R is hydrogen, X" is TFSI, Rf is (CF2)aCF3, n is 2, a is 7, the first block is polyether and the second block is polystyrene is acknowledged. The species of Claim 1 of Compound A and its subscript subspecies (leftmost species of Claim 1) while and the species of Compound A and its subscript subspecies read on all Claims 1-6.  Claims 2-3 further apply to the first and second subspecies of polyether and polystyrene. No Claims are withdrawn.  

Claim Rejections 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being obvious over Ryu et al. [Ryu] (KR 10-2019-022469 filed 20 April 2018 as interpreted by US 2019/0326579) in view of Sun et al. [Sun] (US 20140113202) with Singh et al. [Singh] (Inorganic Chemistry 2003 vol 42 pp 6142-6146). 
 As to Claims 1-4 and 6, Ryu discloses an electrochemical cell, comprising:
a negative electrode comprised of a thin lithium metal film [0156]).  Ryu implicitly discloses the lithium metal film is configured to absorb and release alkali metal ions, because the instant specification defines that a negative electrode configured to absorb and release alkali metal ions is of lithium metal (instant Specification [0035]).
 Ryu further discloses a positive electrode comprising positive electrode active material, along with a binder (Ryu [0157]), an electrolyte first salt added to the positive and negative electrodes because such electrolyte salt is added between the positive and negative electrodes comprising the alkali metal that is also combinable with a second salt (Ryu  [0114], [0122], [0160]). Further Ryu discloses that the liquid electrolyte is to have a salt added such as LiClO4, LiBF4, LiN(SO2CF3)2 or LTFSI, LiN(SO2F)2 or LiFSI or a combination thereof ([0114], [0160]), where a combination of different electrolyte salts are considered as two different first and second electrolyte salts.
Ryu further disclose the positive electrode comprising electronically conducting carbon (carbonaceous material [0126]-[0127]).
Ryu also discloses a separator layer comprising a block copolymer electrolyte comprised with the electrolyte with first and second salts (Ryu [0122]) where the first and second blocks are exemplified as polyethylene oxide (PEO) and Polystyrene (PS) 
Ryu also discloses that the separator is comprised of a block copolymer made of styrene-ethylene oxide-styrene that provides an ion conductive domain having mechanical strength ([0102], [0105]) and thus is further considered as being a solid. 
Although Ryu discloses that any suitable ionic liquid may be employed and that  also discloses high viscosity electrolyte or ionic liquid may not provide sufficient impregnation for a battery’s separator ([0004], [0077]) and that higher viscosity electrolytes are not absorbed into a separator ([0168]), Ryu does not disclose a catholyte as an ionic liquid wherein the fluorinated ionic liquid catholyte is selected from the group consisting of a structure of claim 1 where R is hydrogen, X is TFSI, Rf is (CF2)aCF3, n is 2, a is 7. 
On the other hand, Sun teaches  lithium ion batteries (Abstract) comprised with electrolytes compositions also containing ionic compounds and comprised of a genus representation of instant Claim 1 (Sun, Formula (2) [0051] and see AREA A below).  The genus materials are comprised of substituents representing R4 as perfluorinated derivatives such as CF2CF3, where such fluorinated ionic liquids favorably reduce viscosity and conductivity of ionic liquids to provide more rate capability (Sun [0069]).  
AREA A Genus of Sun ([0050]-[0052])

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sun teaches the genus fluorinated ionic liquid having low viscosity but does not teach the specific elected specie. However, Singh teaches an ionic liquid where the structure 15 reads on the elected specie and is comprised of R as hydrogen, X as TFSI, Rf is (CF2)aCF3, n is 2, a is 7 (Scheme 2 species 15 page 6144 and see AREA 1 below) where the anode is  TFSI and cathode is the same as the Specification’s Genus. 
AREA 1
Specification Genus		Singh Species 15

    PNG
    media_image2.png
    134
    128
    media_image2.png
    Greyscale
  	   
    PNG
    media_image3.png
    85
    125
    media_image3.png
    Greyscale

The Singh species is further taught to have an anion which provides a lesser viscosity among lower melting salts (Singh pages 6142-6143 bridging paragraphs).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a fluorinated ionic liquid which would reduce the viscosity and improves ionic conductivity so that they are more rate capable.
Although Ryu does not specifically disclose the fluorinated ionic liquid catholyte is immiscible with the block copolymer electrolyte, because the block copolymer is solid 

Regarding Claim 5, Ryu discloses the limitations set forth above. Although Ryu discloses that LiClO4, LiBF4, LiN(SO2CF3)2 or LiTFSI, LiN(SO2F)2 or LiFSI ([0114], [0160]) or a combination thereof are added (Ryu [0114]), Ryu does not specifically disclose a first and second electrolyte are the same. However, it is noted that the salts described above may be added in combination thereof.  Therefore Ryu at least suggests 2 of the same salts maybe added to the electrolyte as claimed with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a combination of 2 of the same salt with a reasonable expectation of success.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722 

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722